Citation Nr: 0311507	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an initial (compensable) evaluation for 
low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps (USMC) from January 1993 to January 1999.  His military 
occupational specialty was antitank assault guided 
missileman.  

This appeal to the Board of Veterans Appeals (Board) is from 
the November 1999 initial rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied service connection for tinnitus, a 
right knee disorder, and a left knee disorder.  The RO also 
granted service connection for postoperative residuals of a 
right index boutonnière deformity and mechanical low back 
pain (claimed as low back pain), assigned each a 
noncompensable schedular rating, and also assigned a 10 
percent rating for multiple noncompensable service-connected 
disabilities pursuant to the provisions of 38 C.F.R. § 3.324 
(2002).  The veteran's appeal is limited to those issues 
shown on the title page of this decision.

As in the case at hand, in a claim for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered.  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2002). The claim of entitlement to an increased 
(compensable) evaluation for low back pain has been 
recharacterized accordingly.

In April 2001 the case was remanded to the RO for additional 
development including consideration of the Veterans Claims 
Assistance Act (VCAA) of 2000 (November 9, 2000; 114 Stat. 
2096) codified at 38 U.S.C.A. § 5103(a) and special ear 
disease and orthopedic examinations in connection with the 
veteran's claims on appeal.  

The RO most recently affirmed the determinations previously 
entered in January 2003.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the issues on appeal remain unresolved 
clinically.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991). 

The record shows that in April 2001 the Board remanded this 
case to the RO for additional development including special 
ear disease and orthopedic examinations in connection with 
the claims on appeal.  He was notified that failure to report 
for a scheduled VA examination(s) without good cause shown 
may adversely affect his claim.  38 C.F.R. § 3.655 (2002).

The record contains information from a VA medical facility 
showing he failed to report for scheduled ear disease and 
orthopedic examinations in October 2002.

Significantly, the veteran's representative points out that 
during the pendency of the appeal the veteran moved and that 
VA sent the notice for him to report for VA examinations to a 
prior address of record.  It is claimed that he never 
received such notice to report for a VA examination.  




The veteran's representative requests that the Board remand 
this case to reschedule him for pertinent ear disease and 
orthopedic examinations regarding the claims on appeal.  The 
Board agrees that good cause is shown for the veteran's 
failure to report for the VA examinations in October 2002.  

There has been a significant change in other pertinent law 
during the pendency of this appeal regarding the evaluations 
for intervertebral disc syndrome under Diagnostic Code 5293 
effective September 23, 2002.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.  

In order to preclude prejudice to the veteran's claim the RO 
should consider the new rating criteria for evaluating IDS in 
connection with the veteran's claim for an increased 
evaluation for service-connected low back disability prior to 
further appellate consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993)

Also, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) 
and 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should then 
conduct any necessary development brought 
about by the appellant's response. 

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and etiology of any right and/or 
left knee disabilities which may be 
present, as well as the extent of 
severity of service-connected low back 
disability with pain.

The claims file, copies of the criteria 
under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, copies of the 
criteria for rating intervertebral disc 
syndrome  under Diagnostic Code 5293 
prior to and subsequent to September 23, 
2002 and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  



Specific responses should be made as to 
the following:

(a) Does the veteran have left and/or 
right knee disabilities, and if so, is it 
at least as likely as not that they are 
related to active service, or if 
preexisting service, were aggravated 
thereby?

(b) Does the service-connected low back 
pain involve only the joint structure, or 
does it also involve the muscles and 
nerves?

(c) Does the low back pain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation? 

If the severity of these manifestations 
cannot be quantified, the examiner must 
so state.

(d) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
pain, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the low back pain.


(e) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back pain, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back pain.  If 
the functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(f) The examiner should determine whether 
the veteran's service-connected low back 
disability with pain is manifested by 
symptoms consistent with IDS and if so, 
should identify all related IDS 
symptomotology.  

Any opinions expressed by the examiner 
mist be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA ear 
disease examination of the veteran by an 
appropriate medical specialist who has 
not previously examined or treated him 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of tinnitus.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the emanation 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  


Any further indicated special studies 
must be conducted.  The examiner must be 
requested to express an opinion as to 
whether it is at least as likely as not 
that tinnitus is secondary to in service 
acoustic trauma.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination 
reports and required medical opinions are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.


6.  After undertaking any action deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for tinnitus, bilateral knee 
disabilities, and entitlement to an 
initial (compensable) evaluation for low 
back pain with consideration of the 
CAVC's holding in Fenderson v. West, 12 
Vet. App. 119 (1999) the old and new 
criteria for rating IDS under Diagnostic 
Code 5293 effective September 23, 2002, 
and the provisions of 38 C.F.R. 
§ 3.321(b)(1) as applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
advised that failure to report without good reason shown for 
any VA scheduled examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2002).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


